SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 September 6, 2013 (August 30, 2013) Date of Report (Date of earliest event reported) Anchor BanCorp Wisconsin Inc. (Exact Name of Registrant as Specified in its Charter) Wisconsin (State or Other Jurisdiction of Incorporation) 001-34955 (Commission File Number) (IRS Employer Identification No.) 25 West Main Street, Madison, Wisconsin 57303 (Address of Principal Executive Office) (Zip Code) 800-252-8982 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.03 Bankruptcy or Receivership. As previously disclosed, on August 12, 2013 (the “Petition Date”), Anchor BanCorp Wisconsin Inc. (the “Company”) filed a voluntary petition for relief (the “Chapter 11 Case”) under the provisions of chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq., in the United States Bankruptcy Court for the Western District of Wisconsin (the “Bankruptcy Court”) to implement a “pre-packaged” plan of reorganization (the “Plan of Reorganization”) in order to facilitate the restructuring of the Company and the recapitalization of AnchorBank, fsb, a wholly-owned subsidiary of the Company (the “Bank”). Prior to the Petition Date, U.S. Bank National Association and Bank of America, N.A., as senior secured creditors of the Company, and the United States Department of the Treasury (the “Treasury”), as sole preferred stockholder of the Company, voted to accept the Plan of Reorganization. The Chapter 11 Case is being administered in the Bankruptcy Court under the caption “In re Anchor BanCorp Wisconsin Inc.,” Case No. 13-14003-rdm. On August 30, 2013 (the “Confirmation Date”), the Bankruptcy Court entered its Order Approving Prepetition Solicitation Procedures and Confirming Plan of Reorganization (the “Confirmation Order”), attached hereto as Exhibit 2.1, by which it confirmed the Plan of Reorganization. The following is a summary of the material terms of the Plan of Reorganization, as confirmed by the Bankruptcy Court.Note that this summary only highlights certain provisions of, is not a complete description of, and is qualified in its entirety by reference to, the Plan of Reorganization attached to the Confirmation Order. Material Terms of the Plan of Reorganization Senior Debt Settlement The Company was a party to the Amended and Restated Credit Agreement, dated as of June 9, 2008 (as amended from time to time, the “Credit Agreement”), among the Company, the lenders from time to time a party thereto (the “Lenders”), and U.S. Bank National Association, as administrative agent for the Lenders.As of June 30, 2013, the aggregate amount of obligations under the Credit Agreement was approximately $183,000,000 (including with respect to unpaid principal balance, accrued but unpaid interest thereon and all administrative and other fees or penalties).Pursuant to the Plan of Reorganization, the Company will satisfy all of its obligations under the Credit Agreement by a cash payment of $49,000,000 (plus expense reimbursement as contemplated by the Credit Agreement). All Other Claims Unaffected All other claims are unaffected by, and will be paid in full under, the Plan of Reorganization. TARP Exchange On January 30, 2009, pursuant to the Treasury’s Capital Purchase Program, the Company issued and sold to the Treasury 110,000 shares of Fixed Rate Cumulative Perpetual Preferred Stock, Series B of the Company with an aggregate liquidation preference of $110,000,000 (the “TARP Preferred Stock”). In addition, the Company issued to the Treasury a warrant (the “TARP Warrant”) to purchase up to 7,399,103 shares of Common Stock, at an initial per share exercise price of $2.23. Pursuant to the Plan of Reorganization, the Company, immediately following the consummation of the Private Placements, will (i) exchange the TARP Preferred Stock for 60,000,000 shares of Common Stock (the “Treasury Issuance”) and (ii) cancel the TARP Warrant in its entirety (collectively, the “TARP Exchange”). Cancellation of Existing Stock As of July 31, 2013, the Company had 21,247,225 shares of Common Stock issued and outstanding. The shares of the Company’s Common Stock currently outstanding will be cancelled for no consideration pursuant to the Plan of Reorganization. Private Placements As previously disclosed, in connection with the Plan of Reorganization, on August 12, 2013, the Company entered into stock purchase agreements (the “Stock Purchase Agreements”) with certain institutional and other private investors and directors and officers of the Company (the “Investors”) for the purchase and sale of 1,750,000,000 shares of the Company’s common stock (“Common Stock”) at a purchase price of $0.10 per share (collectively, the “Private Placements”). Pursuant to the terms and subject to the conditions of the Stock Purchase Agreements, the Company will issue and sell the Common Stock to (i) certain Investors such that, after giving effect to the transactions contemplated in the Plan of Reorganization, each such Investor will own up to 9.9% of the Common Stock issued by the Company pursuant to the Private Placements and the Treasury Issuance, for an aggregate purchase price of $87,780,000 (the “Large Investors”), (ii) certain Investors such that, after giving effect to the transactions contemplated in the Plan of Reorganization, each such Investor will own up to 4.9% of the Common Stock issued by the Company pursuant to the Private Placements and the Treasury Issuance, for an aggregate purchase price of $83,720,000, and (iii) certain directors and officers of the Company for an aggregate purchase price of $3,500,000. The Company is expected to receive gross proceeds of $175,000,000 as a result of the Private Placements. As previously disclosed, pursuant to the Plan of Reorganization, the Board of Directors of the Company will be declassified and is expected to consist of eight members following the closing of the Private Placements. The Board is expected to include Chris Bauer (President and Chief Executive Officer of the Company), three directors designated by certain of the Large Investors and four directors independent of the Investors and management of the Company who currently serve on the board of directors of the Company. Delaware Conversion As previously disclosed, pursuant to the Plan of Reorganization, and prior to the consummation of the Private Placements, the Company expects to (i) convert from a Wisconsin corporation to a Delaware corporation in accordance with Section 265 of the Delaware General Corporation Law (the “Delaware Conversion”) and (ii) file a Certificate of Incorporation with the Secretary of State of the State of Delaware (the “Amended Charter”), to, among other things, declassify the Board of Directors of the Company, increase the number of authorized shares of Common Stock of the Company and adopt certain restrictions on acquisitions and dispositions of securities of the Company.The Amended Charter will provide for (i) 2,000,000,000 shares of authorized Common Stock, of which 1,750,000,000 shares will be issued to the Investors and 60,000,000 shareswill be issued to the Treasury on the effective date of the Plan of Reorganization, and (ii) 1,000,000 shares of authorized preferred stock, par value $0.01 per share, of which no shares will be issued. Debt Issuance As previously disclosed, in connection with the Plan of Reorganization, on August 12, 2013, the Company entered into a notes purchase agreement with certain institutional investors (the “Debt Purchase Agreement”) in connection with the offer and sale by the Company of up to $30,000,000 aggregate principal amount of unsecured notes at an offering price of 100% of the face amount (the “Debt Issuance” and, together with the Private Placements, Senior Debt Settlement, TARP Exchange, Delaware Conversion and Amended Charter, the “Transactions”) to be issued pursuant to an indenture that will contain customary terms and conditions (including with respect to coupon, events of default and covenants) for transactions of this kind. In addition, the Indenture will contain covenants that, among other things, limit the ability of the Company to create liens on the stock of its bank subsidiary. The notes will be redeemable approximately three years after the issuance date at 100% of the principal amount, plus accrued and unpaid interest, if any, on the notes to be redeemed to, but not including, the applicable redemption date, and will mature approximately five years after the issuance date. It is expected that the Indenture will be entered into, and the notes will be issued, upon the consummation of the Plan of Reorganization. The Debt Purchase Agreement also provides for registration rights in respect of the notes issued pursuant to the Debt Issuance. Although the Bankruptcy Court’s entry of the Confirmation Order has satisfied one of the closing conditions with respect to the Transactions, a number of additional closing conditions remain, including, among others, the receipt of all necessary regulatory approvals; the receipt by the Company of gross proceeds of not less than $170,000,000 and not more than $180,000,000 from the Private Placements; the satisfaction of the closing conditions with respect to the TARP Exchange; the consummation of the Senior Debt Settlement; substantial consummation of the Plan of Reorganization provided that there are no terms in the Plan of Reorganization that are inconsistent with the Stock Purchase Agreements, materially impair the benefits to the Investors or provide financial consideration to the Lenders and the Treasury relating to the Senior Debt Settlement and the TARP Exchange, respectively, in excess of the consideration reflected herein; the maintenance by the Bank of certain capital ratios; the filing and effectiveness of the Amended Charter; the delivery of an opinion by KPMG LLP to the effect that the consummation of the Transactions should not cause an “ownership change” within the meaning of Section 382 of the Internal Revenue Code of 1986, as amended, and certain other customary conditions for transactions of this kind. The effective date of the Plan of Reorganization will be that date when all of the conditions precedent described in the Plan of Reoganizationare either satisfied or waived. The Company intends to seek to deregister its securities under the Securities Exchange Act of 1934, as amended (the “Securities Exchange Act”), as soon as reasonably practicable and permitted under the Securities Exchange Act. Termination of the registration of the Company’s Common Stock under the Securities Exchange Act would substantially reduce the information required to be furnished by Company to its stockholders and to the Securities and Exchange Commission and would make certain provisions of the Securities Exchange Act, such as the requirement to file annual and quarterly reports and proxy statements, inapplicable to the Company. Information as to the assets and liabilities of the Company as of June 30, 2013 is incorporated herein by reference to the Company’s Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2013 filed with the Securities and Exchange Commission on August 14, 2013. On August 30, 2013, the Company issued a press release announcing that the Bankruptcy Court had confirmed the Plan of Reorganization, which is filed herewith as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits (d) Ex. 2.1 Confirmation Order, dated August 30, 2013 Ex. 99.1 Press Release, dated August 30, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. ANCHOR BANCORP WISCONSIN INC. Date: September 6, 2013 By: /s/ Mark D. Timmerman Name: Mark D. Timmerman Title: Executive Vice President, Secretary and General Counsel EXHIBIT INDEX Exhibit Description Confirmation Order, dated August 30, 2013 Press Release, dated August 30, 2013
